Citation Nr: 9902001	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-36 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1938 to July 
1958.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Initially, the Board notes that the veterans appeal 
originally included the issues of entitlement to service 
connection for tinnitus and bilateral hearing loss.  During 
the pendency of the appeal, a March 1997 hearing officers 
decision granted service connection for tinnitus and hearing 
loss, evaluated as 10 percent and noncompensably disabling, 
respectively.  The veteran was notified and did not file a 
notice of disagreement.  Therefore, the issues of any higher 
evaluations for these disorders is not presently in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (1997).  


FINDING OF FACT

The claim for service connection for residuals of frostbite 
of the feet is not supported by cognizable evidence showing 
that the claim in plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for residuals of frostbite 
of the feet is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are negative for any complaints, 
findings, treatment or diagnosis related to frozen feet.  The 
feet were indicated to be normal on clinical evaluation at 
separation from active duty in 1958. 

Post-service examination reports in August 1962 and October 
1966 show that the veterans feet were normal on clinical 
evaluation.  The veteran denied having or ever having had 
foot trouble.  

VA outpatient treatment records dated from January 1980 to 
September 1994 are devoid of any complaints of or treatment 
for residuals of frostbite of the feet.  

On VA examination in January 1995, the veteran stated that he 
suffered frostbite in his feet while serving in Korea.  He 
complained of pain which may be joint related arthritis, as 
well as some numbness feelings.  The examiner indicated that 
it was important to note that the veteran was also a diabetic 
and was being treated with Glucotrol for his diabetes, and 
that there may be a component of neuropathy there as well.  
Physical examination showed that he had prominent 
telangiectases around the ankles and the feet with a slightly 
purplish hue.  Neurological examination revealed no pertinent 
abnormalities.  X-rays of the feet were normal.  The 
diagnosis was residuals of frostbite of the feet.  

At his hearing before a hearing officer in February 1997, the 
veteran testified to the effect that he suffered cold injury 
to his feet off the coast of Korea during the winter sometime 
between 1953 and 1954.  He recalled that his feet swelled up 
and that he spent 14 days in his bunk with his feet higher 
than his head.  See February 1997 hearing transcript.  

Received in October 1997 were statements from three persons 
who served with the veteran on the USS Chief off Korea in 
1952, indicating that they recall that the veteran had 
frostbitten feet at that time.  

On VA examination in March 1998, the veteran stated that in 
1952 he was on a ship outside the North Korea area and he had 
to go help someone on shore for half a day.  It was very 
cold.  The snow was very deep, and he spent the time on land.  
When he got back on the ship, his feet were quite cold and 
painful, and the next day his feet were swollen.  He went to 
a corpsman, who treated him with elevation for 14 days on the 
ship.  His feet were somewhat red and hurt and discolored, 
but he took his 14 days of elevation, and then he went back 
on duty.  He did not seem to have much trouble with his feet 
after discharge from service.  However, in 1965, he started 
getting pain in the feet and lower legs.  They burn 
occasionally.  He noted scaling and sensitivity to cold.  He 
denied any numbness or changes in color, but did have some 
flaking of the skin.  

Physical examination of the feet revealed that the color was 
good.  The top of the foot was more red.  The bottom was a 
pale color.  There was no edema.  The temperature was normal.  
There was no atrophy noted.  The feet were dry.  There was no 
real numbness noted on pinprick and no motor weakness.  He 
did have a little pain and stiffness of the joints on some 
occasions.  However, he had full range of motion of his feet.  
There was no deformity noted.  X-rays of the feet revealed 
hallux valgus of the right foot and degenerative joint 
disease of the right tibiotalar joint.  The diagnosis was 
cold exposure and cold injury, which occurred in 1952 in 
Korea, mild to moderate.  

Received in August 1998 were the veterans service personnel 
records showing that he served aboard the USS Chief from 1951 
to 1953.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  


A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
at 81.  An allegation of a disorder that is service connected 
is not sufficient; the veteran must submit evidence in 
support of a claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

In determining where a claim is well grounded, the claimants 
evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Service connection may be granted for a disability which was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the mater, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

In this case, the veteran has asserted that he suffered 
frostbite of the feet while on active duty in Korea.  
However, the service medical records are completely negative 
for complaints, findings or diagnoses of frostbite of the 
feet in service.  Post-service medical records up to 1966 are 
also negative for any foot conditions.  On VA examinations in 
January 1995 and March 1998, the veteran complained of foot 
pain which he attributed to frostbite in service.  

On the basis of the reported history, the VA examiners 
diagnosed residuals of frostbite of the feet (January 1995) 
and cold injury due to cold exposure in Korea in 1952 (March 
1998).  However, the Board concludes that these opinions, to 
the extent that they show a diagnosis of residuals of 
frostbite of the feet, have no probative value.  The United 
States Court of Veterans Appeals (Court) has held that where 
a doctor's opinion was based upon reliance upon the veteran's 
account of his medical history and service background (an 
inaccurate account and history), that medical opinion based 
upon an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993). 

The veteran reported a history of frostbite of the feet and 
the diagnoses were made on the basis of that reported 
history.  However, the service medical records fail to show 
evidence of frostbite of the feet in service.  Therefore, the 
diagnoses have no probative value.  

As there is no evidence of incurrence of frostbite in service 
and no competent medical evidence of a nexus between the 
current complaints of foot pain and the alleged frostbite in 
service, the second and third elements of Caluza have not 
been met.  The claim is not well grounded and must be denied.

The Board rejects the veterans statements, as well as those 
of the individuals who served with him on the USS Chief, 
linking any present disability to service as probative of a 
well-grounded claim.  Such opinions involve medical causation 
or medical diagnosis as to the effect that the claims are 
plausible or possible as required by Grottveit.  As 
the Court held in Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.

Although the Board considered and denied the appellants 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted by the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellants claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
residuals of frostbite of the feet.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 136 F.3d 1464 
(Fed. Cir. 1997).

Given the veterans failure to submit a well-grounded claim, 
the Board finds that the benefit of the doubt doctrine does 
not apply to his case.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of frostbite 
of the feet, the appeal  is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
